Exhibit 10.11.2 October 19, 2010 CBL & Associates Limited Partnership c/o CBL & Associates Properties, Inc. 2030 Hamilton Place Blvd., Suite 500 Chattanooga, Tennessee 37421-6000 Attention:Chief Financial Officer CBL & Associates Limited Partnership c/o CBL & Associates Properties, Inc. 2030 Hamilton Place Blvd., Suite 500 Chattanooga, Tennessee 37421-6000 Attention:Finance Counsel Re: Second Amended & Restated Credit Agreement (as amended, the "Credit Agreement") by and among CBL & Associates Limited Partnership, as Borrower, CBL & Associates Properties, Inc., as Parent, the Financial Institutions party thereto and their assignees under Section 13.6, as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent To Whom It May Concern: This letter is to confirm that the Administrative Agent and Lenders have unanimously agreed: (i) to waive the requirement that Wausau Mall, the final Conditionally Approved Eligible Property, be added to the Borrowing Base Properties; and (ii) that the Full Collateralization Date has occurred (notwithstanding that Wausau Mall will not be added to the Borrowing Base Properties), such that (x) Lenders will begin making Loans for all uses permitted by Section 8.8 of the Loan Agreement, and (y) all Loans shall be deemed Revolving Loans, such that Borrower may reborrrow Loans which are repaid. Such agreement is conditioned upon, and by acknowledging this letter Borrower and Parent hereby acknowledge and agree that, (i) Borrower has voluntarily reduced the Revolving Commitment to $520,000,000, and (ii) the Third Benchmark Period shall commence as of the date hereof (rather than on January 1, 2011). Sincerely Wells Fargo Bank, National Association /s/ Kerry Richards Kerry Richards Acknowledged and agreed to this22nd day of October, 2010 CBL & ASSOCIATES LIMITED PARTNERSHIP By: CBL Holdings I, In.c tis sole general partner By: /s/ Farzana K. Mitchell Name: Farzana K. Mitchell Title: Executive Vice President- Finance CBL & ASSOCIATES PROPERTIES, INC. By: /s/ Farzana K. Mitchell Name: Farzana K. Mitchell Title: Executive Vice President - Finance
